[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER (#131)
Plaintiffs' objection to defendant Dow Jones  Company, CT Page 9321 Inc.'s motion for protective order (#128) having been presented, it is hereby Ordered as follows:
    (1) as to subparagraph a of motion, plaintiffs' objection is sustained, except to the extent that information as sought is work product of such defendant's attorneys or information prepared in anticipation of litigation;
    (2) as to subparagraph b of motion, plaintiffs' objection is overruled;
    (3) as to subparagraph c of motion, plaintiffs' objection is overruled; and
    (4) as to subparagraph d of motion, plaintiffs' objection is sustained.
Gaffney, J.